       Case 2:20-cr-00165-JJT Document 147 Filed 05/06/21 Page 1 of 7



 1                                     NOT FOR PUBLICATION
 2   WO
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                       Case No. 20-CR-00165-PHX-JJT
10                  Plaintiff,
                                                       ORDER
11   v.
12   John Michael Caruso, et al.,
13                  Defendants.
14
15          At issue is Defendant’s Objection to Order Denying Defendant’s Second Motion to
16   Reopen Detention Hearing (Doc. 133, “Obj.”), to which the government filed a Response
17   (Doc. 137) and Defendant filed a Reply (Doc. 138), a sealed Exhibit to that Reply (Doc.
18   142) and a Supplement (Doc. 145). The Court read and internalized the above documents,
19   as well as the Second Motion to Reopen Detention Hearing (Doc. 110), the government’s
20   Response thereto (Doc. 116), the transcript of the hearing before United States Magistrate
21   Judge Burns on the Second Motion to Reopen (Doc. 123), Defendant’s expert report filed
22   under seal in support of the Second Motion to Reopen (Doc. 122) and the government’s
23   Notice of Rebuttal Expert Disclosure (Doc. 135). The Court concludes additional oral
24   argument would not assist it in its decisions. LRCrim 12.1; LRCiv 7.2(f). The Court will
25   overrule in part and sustain in part Defendant’s Objections.
26          Defendant has been in custody in this matter since early 2020. Trial is now set for
27   February 1, 2022. Defendant previously objected to an Order by Judge Burns denying his
28   first motion to reopen detention proceedings, and when this Court overruled that objection,
          Case 2:20-cr-00165-JJT Document 147 Filed 05/06/21 Page 2 of 7



 1   filed an unsuccessful interlocutory appeal to the Ninth Circuit. In the present Objection,
 2   Defendant urges two bases for reopening detention proceedings: 1) he is entitled to
 3   reopening and release in light of new information not known to him at the time of his
 4   February 2020 detention hearing, which information materially bears on his flight risk
 5   status; and 2) in the alternative, the Court must release him temporarily to prepare his
 6   defense. The Court concludes there is no merit to Defendant’s first argument, and finds
 7   some merit in the second.
 8   I.       New Information
 9            18 U.S.C. § 3142(f) provides in relevant part that a judge may reopen a detention
10   hearing upon a finding that “information exists that was not known to the movant at the
11   time of the hearing and that has a material bearing on the issue whether there are conditions
12   of release that will reasonably assure the appearance” of a defendant for future proceedings.
13   18 U.S.C. §3142(f) (2003).        In his Second Motion to Reopen before Judge Burns,
14   Defendant offered an expert report opining that Defendant possesses, and has possessed
15   throughout the duration of his detention, cryptocurrency trading accounts and repositories,
16   known in the parlance of cryptocurrency holders as “hot wallets” and “cold storage,” that
17   contained at the time of his arrest hundreds of millions of dollars’ worth of cryptocurrency
18   that is more than ample to cover the approximately 20 million dollars in investments the
19   government asserts victims made with Defendant as a result of the wire fraud scheme
20   alleged. Counsel asserts that due to an over-five-fold rise in the market value of some
21   cryptocurrencies held, such as Bitcoin, during Defendant’s detention, Defendant now holds
22   assets worth over a billion dollars in his wallets and in cold storage.
23            Defendant argues the report constitutes “new information” unknown to him at the
24   time of the detention hearing, and further urges it has material bearing on the question of
25   flight risk. This is not new information. If, in fact, Defendant has such substantial
26   cryptocurrency assets in his possession and control, he certainly knew it at the time of his
27   detention hearing, yet he did not raise it to the Court.1
28
              1
                  At the hearing on Defendant’s Second Motion to Reopen, Judge Burns found it

                                                  -2-
       Case 2:20-cr-00165-JJT Document 147 Filed 05/06/21 Page 3 of 7



 1          Present counsel, who were not Defendant’s counsel at the time of the detention
 2   hearing, argue their predecessors could not raise defendant’s cryptocurrency holdings to
 3   the Court at the time of his detention hearing because, while defendant advised his then-
 4   counsel of his holdings, counsel could not “support his claim” until they received the
 5   expert’s report opining that Defendant had such holdings. (Obj. at 4, 9.) This misses the
 6   mark for at least three reasons. First, Section 3142(f)’s provision allowing a reopening of
 7   detention proceedings is triggered on qualifying information “not known to the movant at
 8   the time of the hearing,” not his attorneys. (italics supplied.) The statutory provision is
 9   specific and clear, as is its purpose, which is to preclude a defendant from taking multiple
10   bites at the apple when the facts are known to him as of the first bite. Whatever counsel at
11   the time of the detention hearing “knew,” Defendant certainly knew of his holdings, as
12   under all accounts, he has consistently asserted to his attorneys from the inception of this
13   matter that he had hundreds of millions (to billions) in his cryptocurrency accounts.
14
     problematic that Defendant not only did not raise the issue of substantial possible assets
15   under his control at the detention hearing, but pursued an argument for release that was
     precisely the opposite—that Defendant was not a flight risk because the government had
16   seized all of his assets:
17                 The Court: But I thought there were affirmative statements
                   made [in the detention hearing], and I don’t recall if it was by
18
                   Mr. Caruso or his lawyer, that he did not have assets which he
19                 could access to flee, and that went to the issue—to one of the
                   bigger issues the Court was grappling with, which was risk of
20
                   flight . . . . I specifically remembered at the original detention
21                 hearing expressing some concern about a third party not being
                   a family member offering all of the equity in his own personal
22                 home to secure a bond. And it seems to me that that would have
23                 been the exact time to say that ‘I have other assets’ or at least
                   offer to continue the matter such that it could be explored . . . .
24                 [a]nd there was an assurance that the government had seized
25                 all of his assets, and so he would not for that reason have the
                   ability to flee. Well, now we have just the opposite, which is,
26                 to me, further supports the finding of a flight risk[.]
27   (Doc. 123, Tr. 02/11/21 at 7:1317; 35:2-15.) Even on a de novo review, the Court would
     share Judge Burns’s concerns about the credibility of the assertions. Because it determines
28   that there is no “new information” within the meaning of Section 3142(f), however, the
     Court does not reach the material bearing issue.

                                                  -3-
       Case 2:20-cr-00165-JJT Document 147 Filed 05/06/21 Page 4 of 7



 1          Second, there is no prohibition, ethical or otherwise, against counsel reporting to the
 2   Court at a detention hearing that a client claims or may have substantial assets counsel has
 3   not yet verified. Defense counsel frequently advise magistrate judges that there may be
 4   assets available to post bond, or suitable third-party custodians available to facilitate
 5   release, where that information is not yet definitive and will require additional investigation
 6   and follow-up. Judge Burns acknowledged as much at the hearing, as set forth in footnote
 7   1 supra. When that happens, the judge allows additional time to explore and flesh out such
 8   assertions, as Judge Burns noted. But that did not happen here, though it easily could have.
 9   Present counsel may well believe they would have done things differently. That is of no
10   import—counsel lives with the rational tactical decisions of predecessor counsel.
11          Third, counsel’s argument that “[a] lawyer couldn’t make said proffer at that point
12   because the evidence, i.e., proof of Mr. Caruso’s crypto holdings and how to find them,
13   had not been made known” (Obj. at 9), misreads the statute in yet another way. Counsel
14   conflates new “information,” which is what Section 3142(f) requires to reopen, with new
15   “evidence,” which the statute does not even mention. This is not to say that new evidence
16   cannot itself be new information. But where, as here, the new evidence merely reiterates
17   information a defendant already knows or asserts to be true, Defendant’s argument is
18   simply wrong. Everything the expert opines on in this matter is based on information
19   already known to, and provided to him by, Defendant. It does not add new information to
20   the equation. The expert report here is new evidence perhaps probative of previously
21   known information; it is not itself new information. The Court will overrule Defendant’s
22   Objection on the basis that Judge Burns misapplied Section 3142(f).
23   II.    Temporary Release
24          Section 3142(i) provides in relevant part that the Court may
25
                   by subsequent order, permit the temporary release of the
26                 person, in the custody of a United States Marshal or other
                   appropriate person, to the extent that the judicial officer
27
                   determines such release to be necessary for preparation of the
28                 person’s defense.


                                                  -4-
       Case 2:20-cr-00165-JJT Document 147 Filed 05/06/21 Page 5 of 7



 1   18 U.S.C. §3142(i) (2003). As Judge Burns alluded in her ruling might happen, the Court
 2   concludes it must exercise the tools available to it, as temporary release is necessary for
 3   Defendant to prepare his defense. The Court bases its conclusion on the persistence of the
 4   pandemic, and the concomitant continuation of detention facility policies and procedures
 5   intended to minimize risk of the spread of COVID that inadvertently have hampered
 6   Defendant’s ability to consult face-to-face with his counsel, review paper documents or
 7   access electronic files, coupled with the unique nature of the allegations and defenses in
 8   this matter which implicate the defense’s apparent need for access to web-based accounts.
 9          In its previous Order overruling Defendant’s First Objection based on COVID
10   concerns, the Court stated at the time that it
11
12                 concludes those temporary difficulties do not rise to a level
                   necessitating release to facilitate preparation of Defendant’s
13                 defense. Defendant’s trial is currently set for September, nearly
                   five months in the future. CoreCivic will relax restrictions on
14
                   attorney client visitation as it clears cohorts for absence of
15                 infection, on a unit-by unit basis. If that does not happen, or if
                   all visitation between counsel and client is prohibited, for an
16
                   extended period of time such that Defendant’s ability to
17                 prepare is substantially impacted, the Court can remedy by
                   extending time or revisiting Section 3142(i).
18
19   (Doc. 71 at 6.) That anticipated relaxation of restrictions has not yet occurred despite the
20   passage of nearly a year. Defendant’s ability to consult with counsel and attend to other
21   defense preparation tasks requiring face-to-face consultation and web access—the last a
22   generally rare requirement for defendants but one the Court finds exists on a limited basis
23   in this matter due to the nature of the scheme charged—has been curtailed since the Court
24   issued its Order. And while trial in this matter is still nine months away and adequate time
25   to prepare remains, the risk factors for COVID spread have not yet sufficiently abated to
26   relax the above limitations at CoreCivic/CAFCC.
27          It is thus appropriate to revisit Section3142(i), and upon that revisitation, the Court
28   concludes that temporary release will allow Defendant to prepare his defense, part and


                                                  -5-
       Case 2:20-cr-00165-JJT Document 147 Filed 05/06/21 Page 6 of 7



 1   parcel of which is to address his investors’ concerns, as his counsel represents Defendant
 2   intends to do.2
 3          The Court will order Defendant’s temporary release to the custody of the United
 4   States Marshal, on a daily basis, for five consecutive court days—Monday, June 7, through
 5   Friday, June 11, 2021. On those days, Defendant shall be transported from
 6   CoreCivic/CAFCC to the Sandra Day O’Connor United States Courthouse, where he shall
 7   remain in the custody of the Marshal Service, be provided a room to meet with his counsel
 8   in confidence, and be provided access to a laptop with internet connectivity while in that
 9   room. At least one of his counsel, as officers of the Court, shall be present with Defendant
10   at all times when he has access to the laptop. Counsel shall make arrangements for a laptop
11   with internet connectivity—which must be a Verizon Wireless Mi-Fi device, as that is the
12   only cell service provider with connectivity to Marshal space in the Courthouse—and any
13   necessary plug-ins, such as biometric readers, for Defendant to access his cryptocurrency
14   accounts and storage only.
15          Defendant’s counsel shall share with the government’s counsel the precise identity
16   of equipment they intend to provide Defendant at least one week in advance of June 7, to
17   allow the government to raise any issues to the Court before commencement of the daily
18   releases, if necessary. Defendant shall retain no hardware (to include storage) or software
19   upon completion of each daily meeting with counsel at the courthouse and return to
20   CAFCC. Defendant shall have no contact with any fact witnesses in this matter during the
21   temporary releases.
22          The Court has confirmed with the Marshal Service that Defendant need not be
23   placed in any segregation status prior to transport to the Courthouse, where the purpose of
24   the transport is for other than a public hearing. Therefore, Defendant shall not be isolated
25   for the two-week period preceding his series of temporary daily releases, although he will
26
            2
              In making its determination, the Court also has considered the declarations of
27   alleged victims provided by Defendant (Doc. 142)(sealed), which it considers according to
     provisions of the Crime Victims’ Rights Act, 18 U.S.C. § 3771(a)(4) (“A victim has . . .
28   [t]he right to be reasonably heard at any public proceeding in the district court involving
     release[.]”).

                                                -6-
       Case 2:20-cr-00165-JJT Document 147 Filed 05/06/21 Page 7 of 7



 1   be segregated upon return to CAFCC each evening during the pendency of his daily
 2   releases. USMS also confirms that upon conclusion of the fifth temporary daily release,
 3   Defendant will not be isolated upon his return, but rather will be included in the cohort of
 4   most recent detainee arrivals. The above provisions minimize or eliminate any hardship
 5   associated with temporary release under CoreCivic/CAFCC’s COVID risk control regime.
 6          IT IS ORDERED overruling in part and sustaining in part Defendant’s Objections
 7   (Doc. 133) to Judge Burns’s Order denying Defendant’s Second Motion to Reopen
 8   Detention.
 9          IT IS FURTHER ORDERED granting Defendant temporary release, during the
10   business day, to the United States Marshal Service, each day from June 7 to June 11, 2021,
11   as set forth in detail above. This Order shall constitute a transportation Order for each of
12   the dates of June 7 through June 11, 2021.
13          Dated this 6th day of May, 2021.
14
15
                                     Honorable John J. Tuchi
16                                   United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -7-
